APPEAL CAUSE NOS.;01-14-01001-CR
                                                  :01-14-O1002-CR
                                                 :01-14-01003-CR

TO:ANNIE REBECCA ELLIOTT/ DISTRICT CLERK                   CC:CHRISTOPHER A.     PRIME
   PORT BEND COUNTY, TEXAS                                     CLERK OP THE COURT        \
   301 JACKSON                                                 FIRST COURT OP APPEALS
   RICHMOND, TEXAS 77469                                       301 FANNIN ST.
                                                               HOUSTON/ TEXAS 77002-2056

FROM:DENNIS JAMES POLEDORE JR.(APPELLANT)                                             'STCOURTQp
     TDCJ-Id Bto. 1400186
     polunsky uktt ,
     3872 p.m. 3§&-%ooth                                                               JM1 3 2015
     LIVINGSTON, TEXAS 77351                                    pr^                 CHfl/sr0PHFD ,

RE: APPELLANT'S FIRST REQUEST TO SUPPLEMENT TO THE THREE CLERKFS Record WITH                         __
    OMITTED DOCIff®5TS/feXHIBITS PURSUANT TO TEX. R. AFP. P. 34.5(c), WITH IDENTI
    CAL CONTENTS INCLUDING THE PACE NUMBERSFWP 3N7J0CE.A OSY CF THE FRCKBED "CH3ER''
    FTNSL DISKBTTIOT.IEIHWlJS^\FB»mC FB^uEST SIO»EDA>ENIED BY THE JUDGE 11/12/14 ^ *
Dear Clerk;
  After review of the listing of contents in the Clerk's Record you sent to the
First Court of Appeals "Clerk, Christopher A. Prine", there are items absent that
I'm requesting to be Supplemented to the Clerk's Record by forwarding the follow
ing listed itenis(documents/exhibits) to the Court of Appeals Clerk in the interest
of TUBticeTTf prior request bo Designate Clerk's Recorci has not been sent, Please
disregard the request sent on December 29, ?0\A$)p^
SPjPPjUgggTAL gfgjjg LIST
  (A) From Appellant's Second Subsequent Writ Appendix 15 Exhibits* change from
    incorporated request to original document/item.
     1. Supplement Exhibit-(0) and (R) incorporated request with the Original
         filed "Affidavit Requesting Appointing counsel" documents for cause num
         bers 42537 and 42537-A. Located in the initial Habeas Corpus Appendix as
         Exhibit-(Q) and Exhibit-(R)# 1 page each.
     2. Supplement Exhibit-(Z) incorporated request with the original filed "Re
        porter's Record" pages 1-4, 40-47, and 64. Located in the initial Habeas
         Corpus Appendix as Exhibit-(Z).         (Enclude also)
  1$U ] Crder "Final Dispcsifeicri" Determination Hearing Bequest Signed/haried Py Judge U/12/2014.W%
  (B) From Appellant's Initial Habeas Corpus Proceedings.
     3. Waiver of Arraignment Motion for cause numbers:42537, 42538, 42572, lo
         cated in the Appendix as Exhibits(#4), 1 page.
     4. Amended Waiver of Arraignment Motion for cause numbers:42537-B, 42538-B,
        42572-B, located in the Appendix as Exhibit-(#5), 1 page.
     5. Affidavit of "Lee Etta POledore", located in the Appendix as Exhibit-(X-l)
         , locatecl in the Appendix as 2 pages.
     6. Affidavit of Gabriel Bihiray, located in the Appendix as Exhibit-(X-2),
         2 pages.
     7. Memorandum Brief in Support of (Initial) 11.07 Applications.

  Appellant request pursuant to Tex. R. App. P. 34.5(c), that the above listed
Supplemental Omitted Items list be prepared as identical Clerk's Record for the
three Appeal C@urt cause numbers listed above, before sending the Supplemental
                                         Page 1 of 2
Clerk's Record to the Clerk of the Court, 1st Court of Appeals. Because each case
number presented the same claims and documents/exhibits for review during the
same Habeas Corpus proceedings. Therefore, Appellant request an identical Clerk's
Record identical in contents including the same page numbers.

                                                            spectfully Requested


                                                          DENNIS JAMES POLEDORE JR^
                                                          APPELLANT —  PRO SE
                                                          TDCJ-ID NO. 1400186
                                                          POLUNSKY UNIT
                                                          3872 P.M. 350-SOUTH
                                                          LIVINGSTON, TEXAS 77351

                    *                  DECLARATION
  Appellant, Dennis James Poledore Jr., do declare under penalty of perjury, that
the above listed Omitted Items, are needed for Appellate review and not requested
to harass any one a party to this Appellate review, or done toTO: CLERK OF THE COURT,   CHRISTOPHER A.   PRINE
   FIRST COURT OF APPEALS
   301 FANNIN ST.
   HOUSTON,   TEXAS 77002-2066
                                                                   BLED IN
                                                             'ST COURT OFAPPEALS
FPOM: DENNIS JAMES POLEDORE JR.                                HOUSTON. TEXAS
      TDCJ-Id No.   1400186
      POLUNSKY. UNIT                                          JAN I 3 2015
      ?872 F.M.   350-South
      Livingston, Texas                                    CHRISTOPHER A. PfiJAJ£
                                                          CLERK.
RE: COPY OF APPELLANT'S FIRST REOUEST TO SUPPLEMENT TO THE THREE CLERK'S RECORD
   WITHlOMITTED DOCUMENTS/EXHIBITS PURSUANT TO TEX. R. APP. P. 34.5(c), WITH I-
   DFNTICAL CONTENTS INCLUDING THE PAGE NUMBERS. AND INCLUDE A COPY OF THE PRO
   POSED ORDER "FINAL DISPOSITION" DETERMINATION HEARING REOUEST SIGNED/DENIED
   BY JUDGE 11/12/14.



Dear Clerk,

   For your record, please find the above listed Pleading/Document sent to the
District Clerk for preperation to be sent to your office for Appellate cause Nos.
10-14-0KD01-CR, 01-14-01002-GR, 01-14-01003-CR. Upon receiving the Supplemental
Please forward any "NEW" Brief filing to to the above listed address, which is the
same address listed in your file.

   Every place T have typed in additional information/request, T have initialed
and did the same .for the original document sent to the District Clerk. Thank You
in advance.




                                                      Sincerely




Date: January 8, 2015
                                         'pi>   »} -'' *' M    H» '"'>*'
                             \
                                                              oamikiis fiKLi> i.
              v^
                        1^
                   \*
                         %! /Utttflk &*J. gjUMflte A fine
        .f$
    J
A
                        {' r'00230S&3S                 ••h«//»/'l'*l»»'«|'il)''l"H''i»»/'H'i'fl''lll'j'«'l''W'